 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 JEANNIE KIM, Cal. Bar No. 270713
   GIANNA SEGRETTI, Cal. Bar No. 323645
 4 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
 5 Telephone:    415.434.9100
   Facsimile:    415.434.3947
 6 E mail        okatz@sheppardmullin.com
                 jekim@sheppardmullin.com
 7               gsegretti@sheppardmullin.com

 8 [Proposed] Attorneys for
   Debtors and Debtors in Possession
 9
10                              UNITED STATES BANKRUPTCY COURT
11                     NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
12

13 In re                                               Case No. 20-51401

14 ☐ SIZZLER USA ACQUISITION, INC., a                  Joint Administration Requested with
     Delaware corporation                              Case Nos. 20-30746, 20-30748, 20-51400,
15 ☐ SIZZLER USA HOLDINGS, INC., a                     20-51402, 20-51403, 20-51404, and 20-51405
     Delaware corporation
16 ☐ SIZZLER USA FINANCE, INC., a                      Chapter 11 Proceeding
     Delaware corporation.
17 ☐ WORLDWIDE RESTAURANT                              NOTICE OF RELATED CASES
     CONCEPTS, INC., a Delaware
18   corporation                                       [No Hearing Requested]
   ☐ SIZZLER USA, INC., a Delaware
19   corporation
   ☒ SIZZLER USA FRANCHISE, INC., a
20   Delaware corporation
   ☐ SIZZLER USA REAL PROPERTY, INC.,
21   a Delaware corporation
   ☐ SIZZLER USA RESTAURANTS, INC., a
22   Delaware corporation
   ☐ ALL DEBTORS,
23
                Debtors and
24              Debtors in Possession.

25

26            Pursuant to Rule 1015-1(b) of the Bankruptcy Local Rules (the “BLR”) for the United
27 States Bankruptcy Court, Northern District of California, Sizzler USA, Inc. (“SUSA”), the debtor

28 in the above-captioned bankruptcy case, files this “Notice of Related Cases.”

Case: 20-51401         Doc# 5   Filed: 09/22/20     -1-
                                                  Entered: 09/22/20 16:15:45       PageCase
                                                                                        1 ofNo.2 20-51401
     SMRH:4825-8524-7436.1                                                 NOTICE OF RELATED CASES
 1            The following cases are all currently pending before the United States Bankruptcy Court,

 2 Northern District of California, San Jose Division:

 3                     1.    In re Sizzler USA Real Property, Inc. (“SUSARP”), Case No. 20-30746,

 4                           assigned to the Honorable M. Elaine Hammond;

 5                     2.    In re Sizzler USA, Inc. (“SUSA”), Case No. 20-30748;

 6                     3.    In re Sizzler USA Acquisition, Inc. (“SUSAA”), Case No. 20-51403;

 7                     4.    In re Sizzler USA Holdings, Inc. (“SUSAH”), Case No. 20-51404;

 8                     5.    In re Sizzler USA Franchise, Inc. (“SUSAFR”), Case No. 20-51401;

 9                     6.    In re Sizzler USA Finance, Inc. (“SUSAFI”), Case No. 20-51402;
10                     7.    In re Sizzler USA Restaurants, Inc. (“SUSAR”), Case No. 20-51400; and

11                     8.    In re Worldwide Restaurant Concepts, Inc. (“WRC”), Case No. 20-51405.

12            SUSARP, SUSA, SUSAA, SUSAH, SUSAFR, SUSAFI, SUSAR, and WRC (together, the

13 “Debtors”) are affiliated entities that operate restaurants throughout California. Due to the

14 economic devastation of the going pandemic emergency, the Debtors commenced the chapter 11

15 cases listed above on September 21, 2020. Given that all eight of the above-listed cases are

16 related, judicial resources will be conserved if the same judge is assigned to the above-captioned

17 action and the other cases listed herein.

18 Dated: September 22, 2020

19                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
20

21                                       By                          /s/ Ori Katz
                                                                     ORI KATZ
22
                                                                   JEANNIE KIM
23                                                               GIANNA SEGRETTI

24                                                    Proposed Attorneys for Debtor and Debtor in
                                                                      Possession
25

26

27

28

Case: 20-51401         Doc# 5   Filed: 09/22/20      -2-
                                                   Entered: 09/22/20 16:15:45       PageCase
                                                                                         2 ofNo.2 20-51401
     SMRH:4825-8524-7436.1                                                  NOTICE OF RELATED CASES
